Citation Nr: 1647889	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  07-10 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to November 1, 2007, and in excess of 70 percent from November 1, 2007, to August 3, 2009.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 4, 2009.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1971.  

The matter of a rating in excess of 50 percent for PTSD is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  (Subsequent rating decisions were decided by the Pittsburgh, Pennsylvania, RO, which forwarded the appeal to the Board.)  

A Travel Board hearing was held in August 2008 before the undersigned Veterans Law Judge (VLJ), sitting in Pittsburgh, Pennsylvania.  A copy of the transcript of that hearing is of record.  

The claim for an increased rating for PTSD was remanded to the RO in October 2008 and March 2011 for additional development.  In an April 2012 rating decision, the 50 percent rating in effect for PTSD was increased to 100 percent, effective June 7, 2011.  In an August 2012 statement of the case (SOC), a claim for TDIU was denied, and in an October 2016 rating decision, the 50 percent rating for PTSD was increased to 70 percent, effective November 1, 2007.  A rating of 100 percent was assigned effective on August 4, 2009.  (A temporary total hospitalization rating was in effect from April 22, 2009 to August 3, 2009.)  The appeals as stated on the title page continue.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  Prior to November 1, 2007, the evidence shows that PTSD was not manifested by occupational and social impairment with deficiencies in most areas due to the severity, frequency and duration of his symptoms.  

2.  From November 1, 2007, to August 3, 2009, the evidence shows that PTSD was not more nearly manifested by total occupational and social impairment due to the severity, frequency and duration of his symptoms.  

3.  Prior to November 1, 2007, the Veteran's service-connected PTSD did not render him unemployable.

4.  From November 1, 2007 to August 3, 2009, the Veteran's service-connected PTSD rendered him unemployable.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for PTSD prior to November 1, 2007, and in excess of 70 from November 1, 2007, to August 3, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).  

2.  Prior to November 1, 2007, the criteria for entitlement to a TDIU were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).  

3.  From November 1, 2007, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by November 2006, December 2007, June 2008, and November 2008 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  This matter was remanded by the Board for further development in October 2008 and March 2011, to include updating the medical evidence on file and obtaining VA examinations and medical opinions pertaining to his claim.  The RO attempted to retrieve any updated medical records and scheduled the Veteran for a VA examination to assess the current nature and etiology of his PTSD.  The August 2009 examination report was found to be inadequate, and the Board obtained an additional examination in May 2011.  The Board concludes that the May 2011 examination report adequately addressed the questions contained in the remand directives and provided a factual and medical basis for the answers provided.  As such, the Board finds that the March 2011 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103 (2015), and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


Evaluation of PTSD

The Veteran seeks disability evaluations in excess of 50 percent for PTSD prior to November 1, 2007, and in excess of 70 percent from November 1, 2007, to August 3, 2009.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 
38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2015).  

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

PTSD Rating Criteria

PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  The rating criteria provide a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).  

The use of the term "such as" in 38 C.F.R. § 4.130 (2015) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436(2002).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the, "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation for PTSD in excess of 50 percent prior to November 1, 2007, and in excess of 70 percent from November 1, 2007 to August 3, 2009.  

For the period prior to November 1, 2007, the evidence shows that PTSD was not manifested by occupational and social impairment with deficiencies in most areas due to the severity, frequency and duration of the Veteran's symptoms.  

The Veteran filed a claim for an increased rating in October 2006.  In support of his claim, he submitted VA records which showed that he was seen in 2006 for continued problems sleeping.  He also had panic attacks.  A private physician reported in July 2006 that the Veteran's history included PTSD for which he was on medication for depression and insomnia.  It was unlikely that his need for medications would cease to exist.  In an additional statement in September 2006, the private physician noted again that the Veteran had PTSD for which he took medications.  The physician added that "[b]ecause of this, he has found that it would be better for his physical and mental well-being if he avoids the stress of work and he plans to retire."  

In an October 2006 statement by his wife, she said that over the past couple of years, the Veteran had become more stressed and difficulty to live with.  He was anti-social and was having difficulties at work with his supervisor.  She added that he had not worked a full week in a while.  

Upon VA examination in December 2006, the Veteran denied having any friends and he did not participate in regular activities such as attending church or clubs.  He was employed with the Port Authority, and he said that his job was stressful.  After work, he spent time alone and usually watched some television before retiring for the night.  He had no hobbies or routine.  He did perform all activities of daily living independently.  He missed a lot of time from work and did not get along with his coworkers.  He had a remote history of substance abuse.  The Veteran's symptoms included daily memories of his wartime experiences and frequent nightmares.  He had flashbacks several times per week.  He was hypervigilant.  On mental status examination, he was alert and oriented.  He was cooperative, and his motivation was good.  There was no evidence of formal thought disorder and no psychosis. He made adequate eye contact.  His affect and reported mood were anxious and somewhat depressed, though he smiled at times.  He denied that he experienced any obsessions of compulsions, except for security related measures such as checking the doors and windows.  He had problems with anger management, but there was no inappropriate or reckless behavior noted.  He exhibited generally adequate insight and judgment.  There was no indication of any psychotic symptoms such as hallucinations or delusional thoughts.  His GAF score was 60.  The examiner opined that the Veteran's psychiatric symptoms did not render him unemployable.  

A document in the record reflects that the Veteran retired from the Port Authority of Allegheny County on December 31, 2006.  He filed a claim for a TDIU in January 2007.  

In a November 2007 VA treatment record, the Veteran's PTSD resulted in a GAF score of 52.  

The Board finds that neither the lay nor the medical evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such his PTSD symptoms.  While the Veteran had symptoms of sadness and depression, he had no suicidal thoughts or depression affecting his ability to function independently, appropriately and effectively.  While the Veteran reported anxiety and occasional panic attacks, near-continuous panic is not shown and this symptom does not affect his ability to function independently, appropriately and effectively.  Periods of violence are not shown.  The Veteran's symptoms of sleep disturbance, hyper startle and vigilance, intrusive thoughts, and flashbacks have been considered.  However, these symptoms are not shown to be of the severity, frequency, or duration to more nearly reflect the criteria for a 70 percent evaluation.  While the Veteran essentially reported isolation from others and some anger management problems, there was no inappropriate or reckless behavior.  Thus, his symptoms did not interfere with his ability to function independently, appropriately and effectively.  To the extent that the Veteran's PTSD symptoms have precluded close relationships, and caused social impairment, the Board finds that the 50 percent evaluation assigned prior to November 1, 2007, fully contemplates this symptomatology.  The GAF scores of 60 and 52 for this period in time do not suggest the severity, frequency, and duration of symptoms that more nearly approximate the next higher rating.  A GAF score between 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Additionally for the period from November 1, 2007, to August 3, 2009, the evidence shows that PTSD was not manifested by total occupational and social impairment.  

VA records show that in February 2008, the Veteran was seen for a session of individual therapy intended to manage his PTSD symptoms.  The Veteran planned on spending increased time with his daughters.  He denied any suicidal or homicidal ideation, intent, or plan.  His GAF score was 50.  

The Veteran testified in August 2008 that he retired in December 2006 due to his PTSD symptoms, stating that he would have been fired anyway due to extreme feelings of anger he was feeling before his coworkers.  He isolated himself from others and was irritated easily.  He had panic attacks on a daily basis and slept very little.  His level of depression was a 10 on a scale from 1 to 10.  He sometime had thoughts of suicide.  

A VA record from November 2007 reflects that the Veteran's PTSD caused chronic symptoms to include significantly decreased concentration, irritability and anger outbursts.  His GAF score was 40, and the examiner opined that the Veteran was unemployable.  This same physician noted in October 2008 that the Veteran's symptoms include impaired concentration, lack of insight, hyper distractible, lack of motivation, and fatigability.  

VA records show that the Veteran's GAF continued to be scored as 40 in 2009.  An August 2009 VA examination was noted to be inadequate in determining the severity of the Veteran's disability.  

The Veteran's symptoms for the period from November 1, 2007 to August 3, 2009, do not more nearly reflect the nature, severity, frequency, and duration of symptoms contemplated by the schedular criteria for a 100 percent evaluation for total occupational and social impairment.  In this regard, the Board observes that, although the Veteran had depression and reported occasional feelings of suicide at the 2008 hearing, there was no report of gross impairment of thought processes, persistent delusion or hallucinations, grossly inappropriate behavior, or inability to perform activities of daily living.  There was also no disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Board has considered the examiner's GAF score and finds that it is consistent with the lay and medical findings for serious symptoms, but not total occupational and social impairment-and that this GAF does not more nearly reflect total occupational and social impairment.  

Therefore, weighing the evidence of record, the Board finds that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for a 50 percent rating prior to November 1, 2007, and 70 percent for the period from November 1, 2007 to August 1, 2009.  Furthermore, although separate evaluations may be assigned for separate periods of time based on the facts found, the Board finds that further staging of this rating is not warranted.  Here, the factual findings do not show any other distinct period where the disability exhibited symptoms that would warrant a different evaluation (or a "staged" evaluation).  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

Accordingly, the claims are denied.  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra.  

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).  

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected psychiatric disability is contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  

The Board finds that the available schedular evaluations are adequate to rate the disability. In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  The Veteran is also service connected for scars/cellulitis and hearing loss, both evaluated as noncompensable.  The Veteran has not asserted that the combined effects of his PTSD and scars/cellulitis and/or hearing loss in combination affect his ability to be employed.  The Board has found no indication of this in the record.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Entitlement to a TDIU Prior to August 4, 2009

Finally, total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2015).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

In making this determination the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  

Since August 4, 2009, the Veteran has been in receipt of a 100 percent rating for his PTSD.  This rating precludes awarding a TDIU from this date forward.  See Vettese v. Brown, 7 Vet App. 31 (1994) (observing that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).  Moreover, there is no additional service-connected disability which would serve to support an award of TDIU separate and distinct from his PTSD so as to potentially provide a basis for entitlement to special monthly compensation under  38 U.S.C.A. § 1114(s) (West 2014).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  

For the time period at issue prior to November 1, 2007, the Veteran was in receipt for a 50 percent rating for his PTSD.  His other service-connected disabilities were noncompensable.  Thus, his combined rating was also 50 percent and he did not meet the criteria for a schedular TDIU.  He may be awarded a TDIU pursuant to 38 C.F.R. § 4.16(b) following referral of his case to the Director, Compensation Service, for extra-schedular consideration.  All cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) are to be so referred.  For the period from November 1, 2007, the Veteran is in receipt of a 70 percent rating for his PTSD, which is sufficient to avail him of schedular TDIU under § 4.16(a) (2015).  The only remaining consideration, then, is whether his service-connected disability or disabilities rendered him unable to obtain and maintain substantially gainful employment.  

As noted above, employment documents reflect that the Veteran was employed full time at the Port Authority of Allegheny County until the end of December 2006.  As reflected in a note from the Social Security Administration, the Veteran received VA outpatient treatment and a note dated in late June 2008 reflects that he was anxious, irritable and having intrusive thoughts, but his though process was organized and his conversation was coherent and relevant.  The evidence suggested that the mental impairment was not so severe as to prevent him from working in settings without much demand for interpersonal interaction.  During this period, the Veteran received regular and ongoing VA treatment for his PTSD.  He testified in 2008 that he retired in that he was going to be fired anyway as he had extreme problems getting along with others and had problems with his anger towards others.  In late 2007, the Veteran's VA treating psychiatrist found him to be unemployable due to his PTSD symptoms.  In light of this evidence reflecting that the Veteran left his employment due to his service-connected PTSD and that he was determined to be unemployable on VA examination less than a year later, the Board finds that a TDIU is warranted from November 1, 2007.  However, a TDIU is not warranted prior to that time, as the Veteran was employed until retirement on December 31, 2006 and is not otherwise shown to have been unable to work at a substantially gainful occupation.  Therefore, prior to November 1, 2007, there is no basis for referral of his case to the Director, Compensation Service, for consideration of a TDIU.  Between January 1, 2007 and October 31, 2007, he is also not shown to be unemployable due to service-connected disability or disabilities.

Accordingly, a TDIU is granted from November 1, 2007, to August 3, 2009, when a 100 percent rating was assigned for PTSD.  38 U.S.C.A. § 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 4.3 (2015).  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD for the period prior to November 1, 2007, is denied.  

Entitlement to a rating in excess of 70 percent for PTSD for the period from November 1, 2007, to August 3, 2009, is denied.  

Prior to November 1, 2007, entitlement to a TDIU is denied.

A TDIU, effective from November 1, 2007, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  




____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


